Order entered May 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00977-CR

                         GERARDO GOMEZ-MACIEL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-32880-M

                                           ORDER
       The Court REINSTATES the appeal.

       On April 30, 2015, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel Christian Souza; (3)

counsel’s explanation for the delay in filing appellant’s brief is his workload; and (4) counsel

requested an additional three weeks from the May 18, 2015 findings to file appellant’s brief.

       We ORDER appellant to file his brief by MONDAY, JUNE 15, 2015.



                                                      /s/   ADA BROWN
                                                            JUSTICE